DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.

Response to Amendment
Applicant’s response, filed 13 July 2022, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1 and 17 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claim 24, it is acknowledged and made of record.

Response to Arguments
Applicant’s arguments with respect to amended independent claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis et al. (US 2014/0369595), herein Pavlidis, in view of Zvietcovich et al. (“3D solid model updating of complex ancient monumental structures based on local geometrical meshes”), herein Zvietcovich.
Regarding claim 1, Pavlidis discloses a method of rebuilding three-dimensional (3D) building models, the method comprising: 
receiving building imagery, the building imagery including one or more images of at least a first building (see Pavlidis [0053], where collected images are received for maintaining a real-time representation of the 3D textures of a 3D building model; see also Pavlidis [0069]-[0070], where photos of new facades for building models are analyzed to detect and highlight changes); 
building a first 3D building model based on the building imagery (see Pavlidis [0019], [0053], and [0069], where collected images are registered with a 3D model of the building, where registered collected images to a 3D model suggests the broadest reasonable interpretation of building a first 3D building model); 
retrieving, from computer storage, a previously stored version of the first 3D building model (see Pavlidis [0053] and [0069], where previous versions of facades of a building model, stored in a database, are used to detect changes); 
comparing, on a region-by-region basis, regions of the first 3D building model against regions of the previously stored version of the first 3D building model (see Pavlidis [0053]-[0054] and [0069], where pixels of collected images registered in 3D space are correlated to pixels of retrieved stored images associated with stored 3D building models, and that detecting changes in the building models may be performed for specific regions of the facades of the building models; see also Pavlidis [0049]-[0050], where for each region of the correlated stored image, associated with a 3D building model, is matched against each region in the collected region); 
cataloging in computer storage, based on the comparing, changes between the first 3D building model and the previously stored version of the first 3D building model (see Pavlidis [0053]-[0054], where the system updates the 3D textures of the 3D building model with a new façade if the selected image was different than the current building image).
Although Pavlidis does not explicitly disclose all features within the same embodiment, Pavlidis further suggests features of the disclosed embodiments are not necessarily separate or alternative embodiments and may be references to the same embodiment as one of ordinary skill in the art can appreciate that many modifications and variations are possible (see Pavlidis [0090]-[0091]). Thus, one of ordinary skill in the art, in view of the suggested disclosed features of the embodiments of Pavlidis, would have led one of ordinary skill in the art to combine the disclosed features and arrive at the claimed invention. This modification is rationalized as some teaching, suggestions, or motivation in the prior art that would have led one of ordinary skill to modify or to combine prior art reference teachings to arrive at the claimed invention. In this instance, Pavlidis provides the suggested teaching that the features of the various disclosed embodiments may reference to the same embodiment, one of ordinary skill in the art would have reasonable expectation of success of combining the disclosed features in the same embodiment for performing the real-time updating of 3D building models.
Although Pavlidis teaches that new pixels generated by collected images are registered into the 3D scaffolding for maintaining a real time representation of the 3D textures of a 3D building model (see Pavlidis [0053]), and that a highlight module coordinates with a render module to highlight the region of the façade that has changed (see Pavlidis [0069]), and that the render module generates the 3D map by rendering building models for displaying on a viewer station, where the viewer station displays representations of physical buildings (see Pavlidis [0063]-[0064]); Pavlidis does not explicitly disclose rebuilding, with at least the received building imagery, line segments of the previously stored version of the first 3D building model based on the cataloged changes, wherein the rebuilt previously stored version of the first 3D building model incorporates the changes between line segments of the first 3D building model and line segments of the previously stored version of the first 3D building model; and displaying the rebuilt previously stored version of first 3D building model.
Zvietcovich teaches in a related and pertinent method for locally updating an existing 3D solid model of a monumental structure with geometric information provided by a 3D mesh extracted from a digital survey of the monument (see Zvietcovich Abstract, Fig. 4, and sect. 3. Methodology), where an initial solid model is of the structure is converted into a mesh model, compared with a laser based mesh model representing the present state of the structure, registering the converted mesh model with the laser based mesh model, line features are extracted from both mesh models and used to find the best possible alignment between both meshes, a geometric distance between the aligned meshes are calculated to determine and segment regions of interest (ROI) which are considered as containing new information, the segmented ROIs are used to form an encapsulated mesh and used to form an encapsulated solid model which is extracted from or added to the initial sold model (see Zvietcovich Fig. 4, sect. 3.1. General Description, and sect. 3.2 Detailed description).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Zvietcovich to further compare mesh models of stored 3D building models with acquired mesh models of the present state of the building model corresponding to the collected images, extract corresponding line features from the meshes to identify and segment ROIs corresponding to new information between the stored 3D building model and the acquired mesh model data and updating the stored 3D building model with the identified ROIs corresponding to new information, and that the combined teachings of Pavlidis and Zvietcovich would suggest that the viewer station would display renders of the updated 3D building models. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis teaches a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected images with corresponding previous versions of a stored building model, and that a render module generates a 3D map by rendering building models for displaying on a viewer station, where the viewer station displays representations of physical buildings. Zvietcovich teaches a known technique where an initial 3D solid model of a monument structure is updated by converting the solid model to a mesh to be compared with a mesh model representing the present state of the structure, extracting line features from both models to align the models and determine ROI representing new information between the models, where the ROIs are segmented and incorporated into the initial solid model. One of ordinary skill in the art would have recognized that by applying Zvietcovich’s technique of updating an initial solid model of a structure with new information extracted from a mesh model representing the present state of the structure to Pavlidis’s teachings would have predictably yielded using Zvietcovich’s teachings to further update the 3D structure of the stored building model by comparing the 3D mesh structure of the stored building model with acquired mesh models of the present state of the building model corresponding to the collected images to identify changes in the structure and update the stored 3D building model with identified new information between the models, and that the viewer station would display renders of the updated 3D building model. 

Regarding claim 4, please see the above rejection of claim 1. Pavlidis and Zvietcovich disclose the method of claim 1 wherein displaying the rebuilt previously stored version of the first 3D building model comprises highlighting the changes between line segments of the first 3D building model and line segments of the previously stored version of the first 3D building model (see Pavlidis [0069]-[0070], where detecting changes in the building models are highlighted, such that as new façade for a building model is uploaded, regions in the new mapped photos that are different from the previous versions of the stored façade are highlighted; see Zvietcovich Fig. 8 and sect. 3.2.4. Distance function calculation, where a distance function is calculated between the converted mesh model of initial solid model and the acquired mesh model and the region of interest representing new information are indicated).

Regarding claim 5, please see the above rejection of claim 1. Pavlidis and Zvietcovich disclose the method of claim 1 further comprising comparing partial model data of the first 3D building model against partial model data of a plurality of previously stored 3D building models to detect the previously stored version of the first 3D building model (see Pavlidis [0053]-[0054] and [0069], where detecting changes in the building models may be performed for specific regions of the facades of the building models).

Regarding claim 6, please see the above rejection of claim 5. Pavlidis and Zvietcovich disclose the method of claim 5, wherein the partial model data includes at least line segments of the 3D building models (see Zvietcovich Fig. 4 and Fig. 5, sect. 3.1. General Description, and sect. 3.2 Detailed description, where an initial solid model is of the structure is converted into a mesh model and registered with a laser based mesh model, and line features are extracted from both mesh models).

Regarding claim 8, please see the above rejection of claim 1. Pavlidis and Zvietcovich disclose the method of claim 1 further comprising determining if specific features are present or missing in one or more of the regions of the first 3D building model (see Pavlidis [0042]-[0044], where features  and elements are identified in the collected images, such as doors, windows, signs, and other architectural features).

Regarding claim 9, please see the above rejection of claim 8. Pavlidis and Zvietcovich disclose the method of claim 8, wherein the specific features comprise any of decorative features, safety related features, architectural code features, standard features or optional features (see Pavlidis [0042]-[0044], where features  and elements are identified in the collected images, such as doors, windows, signs, and other architectural features).

Claims 2-3, 17, 19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis and Zvietcovich as applied to claim 1 above, and further in view of Ibrahim et al. (“Towards automated progress assessment of workpackage components in construction projects using computer vision”), herein Ibrahim.
Regarding claim 2, please see the above rejection of claim 1. Pavlidis and Zvietcovich do not explicitly disclose the method of claim 1 further comprising determining if the changes between line segments of the first 3D building model and line segments of the previously stored version of the first 3D building model reaches a threshold for rebuilding line segments of the previously stored version of the first 3D building model.
Ibrahim teaches in a related and pertinent method for assessing progress in construction projects using computer vision (see Ibrahim Abstract), where changes detected between successive frames of a building being constructed are calculated, a mean change in particular regions of interest are determined, and a threshold is used to detect event peaks corresponding to detection of construction events (see Ibrahim Fig. 8, sect. 6 Automated Visual Assessment, p. 101). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ibrahim using a threshold upon differentiation of successive frames of a construction project to detect significant construction events of a component to measure the progress of the construction project to the teachings of Pavlidis and Zvietcovich, such that a threshold is applied to detected changes between the registered collected images and mesh models corresponding to a first 3d building model with the images and mesh models of previous versions of a stored building model to detect significant changes. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis and Zvietcovich teaches a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected images and mesh models with corresponding previous versions of a stored building model. Ibrahim teaches a known technique where a threshold is used detect significant changes between successive image frames of a construction project to measure the progress of the construction project. One of ordinary skill in the art would have recognized that by applying Ibrahim’s technique of using a threshold to detect significant changes to Pavlidis and Zvietcovich’s teachings would have predictably yielded using a threshold to detect significant changes between the registered collected images and mesh models of a building and previous versions of the stored building model to detect and highlight changes in the building and for performing real-time updating of the building model.

Regarding claim 3, please see the above rejection of claim 2. Pavlidis, Zvietcovich, and Ibrahim disclose the method of claim 2, wherein the threshold includes any of: one or more regions with changes or one region with one or more changes (see Ibrahim Fig. 8, sect. 6 Automated Visual Assessment, p. 101, where the threshold is applied to particular regions of interest determined for each component of the construction project to detect significant changes).

Regarding claim 17, Pavlidis, Zvietcovich, and Ibrahim disclose a method of rebuilding three-dimensional (3D) building models, the method comprising:  
receiving building imagery, the building imagery including one or more images of at least a first building at the known location (see Pavlidis [0053], where collected images are received for maintaining a real-time representation of the 3D textures of a 3D building model; see also Pavlidis [0069]-[0070], where photos of new facades for building models are analyzed to detect and highlight changes); 
retrieving, from computer storage, a previously stored 3D building model of a building at the known location (see Pavlidis [0053] and [0069], where previous versions of facades of a corresponding building model, stored in a database, are used to detect changes); 
comparing, on a region-by-region basis, regions of the received building imagery against regions of the previously stored 3D building model to determine if changes between the received building imagery and line segments of the previously stored 3D building model reach a threshold for rebuilding line segments of the previously stored 3D building model (see Pavlidis [0053]-[0054] and [0069], where detecting changes in the building models may be performed for specific regions of the facades of the building models; see Zvietcovich Fig. 4, sect. 3.1. General Description, and sect. 3.2 Detailed description, where an initial solid model of a structure of a monument is converted to a mesh model to be compared with a mesh model representing the present state of the structure to identify and segment ROIs representing new information based on comparison of extracted line features between the two models, and update the solid model with the segmented ROI information; see Ibrahim Fig. 8, sect. 6 Automated Visual Assessment, p. 101, where changes detected between successive frames of a building being constructed are calculated, a mean change in particular regions of interest are determined, and a threshold is used to detect event peaks corresponding to detection of construction events); and 
based on reaching the threshold, rebuilding, with at least the received building imagery, line segments of the previously stored 3D building model, wherein the rebuilt previously stored version of the first 3D building model incorporates the changes between the received building imagery and line segments of the previously stored version of the first 3D building model (see Pavlidis [0053]-[0054], where the system updates the 3D textures of the 3D building model with a new façade if the selected image was different than the current building image; see Zvietcovich Fig. 4, sect. 3.1. General Description, and sect. 3.2 Detailed description, where an initial solid model of a structure of a monument is converted to a mesh model to be compared with a mesh model representing the present state of the structure to identify and segment ROIs representing new information based on comparison of extracted line features between the two models, and update the solid model with the segmented ROI information; where the combined teachings suggest that updating the three-dimensional building model considers changes that are detected and highlighted between registered collected images and mesh models with corresponding previous versions of a stored building model).
Please see the above rejection of claim 2, as the rationale to combine the teachings of Pavlidis, Zvietcovich and Ibrahim, and are similar, mutatis mutandis.

Regarding claim 19, please see the above rejection of claim 17. Pavlidis, Zvietcovich, and Ibrahim disclose the method of claim 17, wherein the previously stored 3D building model is textured (see Pavlidis [0049], where regions of the collected images are processed to identify descriptors, including shapes, motion, and texture, and that the database includes a repository of stored image that have already been processed and associated with a 3D building model, suggesting that the stored images associated with a 3D building model includes texture descriptors).

Regarding claim 23, please see the above rejection of claim 17. Pavlidis, Zvietcovich, and Ibrahim disclose the method of claim 17, wherein the previously stored 3D building model is based on one or more second images (see Pavlidis [0049], where the database includes a repository of stored images that have already been processed and associated with a 3D building model).

Regarding claim 24, please see the above rejection of claim 17. Pavlidis, Zvietcovich, and Ibrahim disclose the method of claim 17, wherein the rebuilt previously stored building model incorporates the changes between the received building imagery and line segments of the previously stored 3D building model (see Pavlidis [0053]-[0054], where the system updates the 3D textures of the 3D building model with a new façade if the selected image was different than the current building image; see Zvietcovich Fig. 4, sect. 3.1. General Description, and sect. 3.2 Detailed description, where an initial solid model of a structure of a monument is converted to a mesh model to be compared with a mesh model representing the present state of the structure to identify and segment ROIs representing new information based on comparison of extracted line features between the two models, and update the solid model with the segmented ROI information; where the combined teachings suggest that the updated three-dimensional building model includes changes that are detected and highlighted between registered collected images and mesh models with corresponding previous versions of a stored building model).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis and Zvietcovich as applied to claim 9 above, and further in view of Plotcher et al. (US 2011/0270584), herein Plotcher.
Regarding claim 10, please see the above rejection of claim 9. Pavlidis and Zvietcovich do not explicitly disclose the method of claim 9, wherein the safety related features include any of: smoke alarms, fireplaces, swimming pools, diving boards, or stairs.
Plotcher teaches in a related and pertinent approach for developing information about a building (see Plotcher Abstract), where locations of various interior building structures such as stairways and smoke and heat detectors may be located and drawn on a 3d graphic of the building (see Plotcher [0014]-[0019]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Plotcher, where various interior building structures include stairways and smoke and heat detectors to the teachings of Pavlidis and Zvietcovich, such that stairways and smoke and heat detectors are included as features and elements that may be identified in the collected images. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results.  In this instance, Pavlidis and Zvietcovich teach a base method for updating a three-dimensional building model, where features and elements, such as doors, windows, signs, and other architectural features, are identified in the collected images. Plotcher teaches in an approach for developing information about a building, the known technique of drawing various located interior building structures such as stairways and smoke and heat detectors on a 3d graphic of the building. One of ordinary skill in the art would have recognized that by applying Plotcher’s technique of drawing various located interior building structures such as stairways and smoke and heat detectors on a 3d graphic of the building to Pavlidis and Zvietcovich’s teachings would have predictably yielded including various interior building structures such as stairways and smoke and heat detectors as features and elements that may be identified in the collected images.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis and Zvietcovich as applied to claim 1 above, and further in view of Golparvar-Fard et al. (US 2013/0155058), herein Golparvar-Fard.
Regarding claim 11, please see the above rejection of claim 1. Pavlidis and Zvietcovich disclose the method of claim 1 further comprises dimensioning the first 3D building model (see Pavlidis [0053], where the collected images are registered in 3D space using geospatial data and camera solutions; see also Pavlidis [0045]), including one or more architectural features (see Pavlidis [0042]-[0044], where features  and elements are identified in the collected images, such as doors, windows, signs, and other architectural features).
Pavlidis and Zvietcovich do not explicitly disclose scaling the first 3D building model. 
Golparvar-Fard teaches in a related and pertinent method for monitoring construction progress (see Golparvar-Fard Abstract), where an as-built and as-planned building models are aligned, which includes determining a scaling, translation, and rotation transformation between the two models (see Golparvar-Fard [0065]-[0070]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Golparvar-Fard of aligning an as-built and as-planned model by determining a corresponding scaling, translation, and rotation transformation between the two models to the teachings of Pavlidis and Zvietcovich, such that the registered collected images are aligned through a scaling, translation, and rotation transformation to detect changes with the previous version of the stored building model. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis and Zvietcovich teaches a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected images mesh models with corresponding previous versions of a stored building model. Golparvar-Fard teaches a known technique where an as-built and as-planned model are aligned by determining a corresponding scaling, translation, and rotation transformation. One of ordinary skill in the art would have recognized that by applying Golparvar-Fard’s technique of using a determined scaling, translation, and rotation transformation to align an as-built and as-planned model to Pavlidis and Zvietcovich’s teachings would have predictably yielded determining a corresponding scaling, translation, and rotation transformation to align the registered collected images and mesh models of a building and previous versions of the stored building model to detect and highlight changes in the building and for performing real-time updating of the building model.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis, Zvietcovich, and Golparvar-Fard as applied to claim 11 above, and further in view of Sharp et al. (US 2014/0125651), herein Sharp.
Regarding claim 12, please see the above rejection of claim 11. Pavlidis, Zvietcovich, and Golparvar-Fard do not explicitly disclose the method of claim 11 further comprising determining from the scaled and dimensioned first 3D building model any of: square footage, living areas, or replacement material costs.
Sharp teaches in a related and pertinent real time 3d survey site modeler (see Sharp Abstract), where objects are measured and placed in the virtual model of the surveyed site and allow for real-time changes such as size, orientation, scale, position (see Sharp [0045]-[0047]), where an area attribute for area of materials is collected determine the costs associated with the materials (see Sharp [0064]-[0066]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Sharp of measuring objects of a surveyed site are associated with area attributes and allow for changes in size, orientation, scale, and position, to the teachings of Pavlidis, Zvietcovich, and Golparvar-Fard, such that area measurements are performed upon features and elements of the 3D building model, to associate costs of materials corresponding to the measured area of the features and elements of the 3D building model. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis, Zvietcovich, and Golparvar-Fard teach a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected images and mesh models with corresponding previous versions of a stored building model, which include features and elements, such as doors, windows, signs, and other architectural features, where the registered collected image is aligned with previous versions of the stored building model through determined scaling, translation, and rotational transformations. Sharp teaches a known technique where objects of a surveyed site are associated with area attributes and allow for changes in size, orientation, scale, and position, and an area attribute for area of materials is collected determine the costs associated with the materials. One of ordinary skill in the art would have recognized that by applying Sharp’s technique of measuring the area of objects in the surveyed site to Pavlidis, Zvietcovich, and Golparvar-Fard’s teachings would have predictably yielded determining area measurements of the features and elements of the 3d building model to determine the costs associated with the materials of the 3d building model features and elements. 

Claims 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis and Zvietcovich as applied to claim 1 above, and further in view of Sharp et al. (US 2014/0125651), herein Sharp.
Regarding claim 13, please see the above rejection of claim 1. Pavlidis and Zvietcovich do not explicitly disclose the method of claim 1, wherein the first 3D building model includes adjacent objects to the first building.
Sharp teaches in a related and pertinent real time 3d survey site modeler (see Sharp Abstract), where the virtual 3d model includes objects within the area to be surveyed and includes objects with attributes to be defined, including trees, roads, and telephone poles (see Sharp [0032]-[0037], [0039], Fig. 2, and Fig. 3B-3D).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Sharp of including objects within the area of a surveyed site to the virtual 3d model to the teachings of Pavlidis and Zvietcovich, such that collected images and the stored 3d building model includes other objects within the area of the 3d building model. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis and Zvietcovich teach a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected images and mesh models with corresponding previous versions of a stored building model, which include features and elements, such as doors, windows, signs, and other architectural features. Sharp teaches a known technique where objects within the area of a surveyed site are included in the virtual 3d model. One of ordinary skill in the art would have recognized that by applying Sharp’s technique of including object within the area of a surveyed site to Pavlidis and Zvietcovich’s teachings would have predictably yielded including objects within the area the 3d building model, such as trees roads, and telephone poles, and lead to a more complete representation of the 3d building model. 

Regarding claim 14, please see the above rejection of claim 13. Pavlidis, Zvietcovich, and Sharp discloses the method of claim 13, wherein the adjacent objects to the first building include one or more of: separate standing structures, sheds, fences, driveways, walkways, landscaping, lighting, playgrounds, or swimming pools (see Sharp [0032]-[0037], [0039], Fig. 2, and Fig. 3B-3D, where the virtual 3d model includes objects within the area to be surveyed and includes objects with attributes to be defined, including trees, roads, and telephone poles).

Regarding claim 21, please see the above rejection of claim 1. Pavlidis and Zvietcovich do not explicitly disclose the method of claim 1, further comprising: 
determining a second building based on the comparing,
wherein the building imagery further includes one or more images of the second building, and 
wherein the changes between line segments of the first 3D building model and line segments of the previously stored version of the first 3D building model include the second building.
Pavlidis does however teach the 3D map system assimilates collected images into a 3D model displays the correction portions of the uploaded image as facades of the buildings, suggesting multiple buildings represented in the 3D map (see Pavlidis [0021]); and that the highlight module can analyze the new mapped photos to highlight the regions in those photos that are different from the previous versions of stored facades and that the highlight module is used in a variety of applications, including inspection of whether a building has been knocked down (see Pavlidis [0069]-[0070]).
Sharp teaches in a related and pertinent real time 3d survey site modeler (see Sharp Abstract), where the virtual 3d model includes objects within the area to be surveyed and includes objects, where photos of an object are utilized to make a 3D model of the object, and structure objects are suggested to include bridges, dams, buildings, etc. (see Sharp [0031]; see also Sharp [0046], where imagery of the object may be a photograph or video of the object), and objects with attributes to be defined, including trees, roads, buildings, and telephone poles (see Sharp [0032]-[0037], [0039], Fig. 2, and Fig. 3B-3D), furthermore, the virtual 3D model may be updated with additions, deletions or changes are made (see Sharp [0047]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Sharp of performing a real time 3D modeling of a survey site, which includes objects such as buildings within the area of a surveyed site, based on a captured photographs of the survey site, and that the 3D model may be updated with additions to the teachings of Pavlidis and Zvietcovich, such that other objects in the collected images including other buildings are also modeled and that the detected changes from the comparison may include the removal or addition of buildings. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis and Zvietcovich teach a base method for updating a three-dimensional building model, where a 3D model displays the correction portions of the uploaded image as facades of the buildings, suggesting multiple buildings represented in the 3D map, where changes are detected and highlighted between registered collected images and mesh models with corresponding previous versions of a stored building model, which may be used in a variety of applications, including inspection of whether a building has been knocked down. Sharp teaches a known technique where objects within the area of a surveyed site are included in the virtual 3d model, where photos of an object are utilized to make a 3D model of the object, and structure objects are suggested to include buildings, and that the virtual 3D model may be updated with additions, deletions or changes are made. One of ordinary skill in the art would have recognized that by applying Sharp’s technique of including objects, such as buildings, within the area of a surveyed site and updating the virtual 3D model with additions, deletions or changes are made to Pavlidis and Zvietcovich’s teachings would have predictably yielded including other building objects within the area the 3d building model, and that the detected changes from the comparison may include the removal or addition of buildings in the area of the 3D building model, leading to a more complete representation of the 3d building model. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis and Zvietcovich as applied to claim 1 above, and further in view of Plummer et al. (US 2014/0324405), herein Plummer.
Regarding claim 15, please see the above rejection of claim 1. Pavlidis and Zvietcovich do not explicitly disclose the method of claim 1 further comprising cataloging changes in one or more of the regions of the first 3D building model for input to an insurance processing claims or underwriting program.
Plummer teaches in a related and pertinent damage assessment module (see Plummer Abstract), where the damage assessment module estimates the location and extent of damage to a roof based on a generated point cloud scan of a roof compared with a model of an undamaged roof (see Plummer [0030]-[0033]) and generates a report on the roof damage and the report may be used to determine the financial cost of the damage and /or determine whether the roof should be replaced or repaired (see Plummer [0014]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Plummer of comparing a scan of a roof with an undamaged roof model to estimate the location and extent of damage to a roof and generate a report to access the financial cost of the damage and whether the roof should be replace or repaired to the teachings of Pavlidis and Zvietcovich such that the detected changes between the collected images and the previously stored 3d building models is used to access the damage to the imaged building and access the financial cost of the damage and whether the damaged features and elements should be replaced or repaired. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis and Zvietcovich teach a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected images with corresponding previous versions of a stored building model. Plummer teaches a known technique of comparing a scan of a roof with an undamaged roof model to estimate the location and extent of damage to a roof and generate a report to access the financial cost of the damage and whether the roof should be replaced or repaired. One of ordinary skill in the art would have recognized that by applying Plummer’s technique of comparing a scan of a roof with an undamaged roof model to estimate roof damage to determine whether the roof should be replaced or repaired to Pavlidis and Zvietcovich’s teachings would have predictably yielded using the detected changes between the collected images and the previously stored 3d building models to access the damage to the imaged building and access the financial cost of the damage and whether the damaged features and elements should be replace or repaired.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis and Zvietcovich as applied to claim 1 above, and further in view of Plummer et al. (US 2014/0324405), herein Plummer, and Ibrahim et al. (“Towards automated progress assessment of workpackage components in construction projects using computer vision”), herein Ibrahim.
Regarding claim 16, please see the above rejection of claim 1. Pavlidis and Zvietcovich disclose the method of claim 1 further comprising determining changes between the first 3D building model and the previously stored version of the first 3D building model (see Pavlidis [0053]-[0054] and [0069], where detecting changes in the building models may be performed for specific regions of the facades of the building models, such that as new façade for a building model is uploaded, regions that are different from previous versions are highlighted).
Pavlidis and Zvietcovich do not explicitly disclose that the changes are determined for rebuilding one or more elements of the first building.
Plummer teaches in a related and pertinent damage assessment module (see Plummer Abstract), where the damage assessment module estimates the location and extent of damage to a roof based on a generated point cloud scan of a roof compared with a model of an undamaged roof to identify outlier points as damaged points (see Plummer [0030]-[0033]) and generates a report on the roof damage and the report may be used to determine the financial cost of the damage and /or determine whether the roof should be replaced or repaired (see Plummer [0014]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Plummer of comparing a scan of a roof with an undamaged roof model to estimate the location and extent of damage to a roof and generate a report to access the financial cost of the damage and whether the roof should be replace or repaired to the teachings of Pavlidis and Zvietcovich such that the detected changes between the collected images and the previously stored 3d building models is used to access the damage to the imaged building and access the financial cost of the damage and whether the damaged features and elements should be replaced or repaired. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis and Zvietcovich teach a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected images with corresponding previous versions of a stored building model. Plummer teaches a known technique of comparing a scan of a roof with an undamaged roof model to estimate the location and extent of damage to a roof and generate a report to access the financial cost of the damage and whether the roof should be replaced or repaired. One of ordinary skill in the art would have recognized that by applying Plummer’s technique of comparing a scan of a roof with an undamaged roof model to estimate roof damage to determine whether the roof should be replaced or repaired to Pavlidis and Zvietcovich’s teachings would have predictably yielded using the detected changes between the collected images and the previously stored 3d building models to assess damage to the imaged building and assess the financial cost of the damage and whether the damaged features and elements should be replaced or repaired.
Pavlidis, Zvietcovich, and Plummer do not explicitly disclose that determining if the changes between the first 3D building model and the previously stored version of the first 3D building model reaches a threshold.
Ibrahim teaches in a related and pertinent method for assessing progress in construction projects using computer vision (see Ibrahim Abstract), where changes detected between successive frames of a building being constructed are calculated, a mean change in particular regions of interest are determined, and a threshold is used to detect event peaks corresponding to detection of construction events (see Ibrahim Fig. 8, sect. 6 Automated Visual Assessment, p. 101). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ibrahim using a threshold upon differentiation of successive frames of a construction project to detect significant construction events of a component to measure the progress of the construction project to the teachings of Pavlidis, Zvietcovich, and Plummer, such that a threshold is used to  detect significant changes between the registered collected images corresponding to a first 3d building model with the images of previous versions of a stored building model for identifying significant outlier points for assessing damage to the imaged building. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis, Zvietcovich¸ and Plummer teach a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected images and mesh models with corresponding previous versions of a stored building model for identifying damaged areas to the imaged building. Ibrahim teaches a known technique where a threshold is used detect significant changes between successive image frames of a construction project to measure the progress of the construction project. One of ordinary skill in the art would have recognized that by applying Ibrahim’s technique of using a threshold to detect significant changes to Pavlidis, Zvietcovich, and Plummer’s teachings would have predictably yielded using a threshold to detect significant changes between the registered collected images of a building and previous versions of the stored building model to detect and highlight changes in the building for assessing damage to the imaged building and the financial cost of the damage and whether the damaged features and elements should be replaced or repaired.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis, Zvietcovich, and Ibrahim as applied to claim 17 above, and further in view of Sharp et al. (US 2014/0125651), herein Sharp.
Regarding claim 22, please see the above rejection of claim 1. Pavlidis, Zvietcovich, and Ibrahim do not explicitly disclose the method of claim 17, further comprising: 
determining a second building based on the comparing,
wherein the building imagery further includes one or more images of the second building, and 
wherein the changes between the received building imager and line segments of the previously stored 3D building model include the second building.
Pavlidis does however teach the 3D map system assimilates collected images into a 3D model displays the correction portions of the uploaded image as facades of the buildings, suggesting multiple buildings represented in the 3D map (see Pavlidis [0021]); and that the highlight module can analyze the new mapped photos to highlight the regions in those photos that are different from the previous versions of stored facades and that the highlight module is used in a variety of applications, including inspection of whether a building has been knocked down (see Pavlidis [0069]-[0070]).
Sharp teaches in a related and pertinent real time 3d survey site modeler (see Sharp Abstract), where the virtual 3d model includes objects within the area to be surveyed and includes objects, where photos of an object are utilized to make a 3D model of the object, and structure objects are suggested to include bridges, dams, buildings, etc. (see Sharp [0031]; see also Sharp [0046], where imagery of the object may be a photograph or video of the object), and objects with attributes to be defined, including trees, roads, buildings, and telephone poles (see Sharp [0032]-[0037], [0039], Fig. 2, and Fig. 3B-3D), furthermore, the virtual 3D model may be updated with additions, deletions or changes are made (see Sharp [0047]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Sharp of performing a real time 3D modeling of a survey site, which includes objects such as buildings within the area of a surveyed site, based on a captured photographs of the survey site, and that the 3D model may be updated with additions to the teachings of Pavlidis and Zvietcovich, such that other objects in the collected images including other buildings are also modeled and that the detected changes from the comparison may include the removal or addition of buildings. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis and Zvietcovich teach a base method for updating a three-dimensional building model, where a 3D model displays the correction portions of the uploaded image as facades of the buildings, suggesting multiple buildings represented in the 3D map, where changes are detected and highlighted between registered collected images and mesh models with corresponding previous versions of a stored building model, which may be used in a variety of applications, including inspection of whether a building has been knocked down. Sharp teaches a known technique where objects within the area of a surveyed site are included in the virtual 3d model, where photos of an object are utilized to make a 3D model of the object, and structure objects are suggested to include buildings, and that the virtual 3D model may be updated with additions, deletions or changes are made. One of ordinary skill in the art would have recognized that by applying Sharp’s technique of including objects, such as buildings, within the area of a surveyed site and updating the virtual 3D model with additions, deletions or changes are made to Pavlidis and Zvietcovich’s teachings would have predictably yielded including other building objects within the area the 3d building model, and that the detected changes from the comparison may include the removal or addition of buildings in the area of the 3D building model, leading to a more complete representation of the 3d building model. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661